4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 1 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 2 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 3 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 4 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 5 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 6 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 7 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 8 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 9 of 10
4:18-cv-00554-SAL   Date Filed 02/21/19   Entry Number 92-1   Page 10 of 10
